 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   JIM TRAVIS
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 2:19-cr-00194-TLN

12                       Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                   STATUS CONFERENCE
13   vs.
                                                   DATE: July 23, 2020
14   JIM TRAVIS,                                   TIME: 9:30 a.m.
                                                   JUDGE: Hon. Troy L. Nunley
15                      Defendants.

16
17          IT IS HEREBY STIPULATED by and between the parties hereto through their
18   respective counsel, that the status conference scheduled for April 2, 2020 at 9:30 a.m. be
19   continued to July 23, 2020 at 9:30 a.m.
20          Defense counsel is conducting investigation at this time, and the parties are in the early
21   stages of plea negotiations. Additional time is needed for defense investigation and preparation.
22   Furthermore, in light of the measures taken by the Federal Defender’s Office during the COVID-
23   19 crisis, investigation and attorney-client meetings are expected to be delayed. The requested
24   continuance will provide the defense adequate time to continue its investigation and to confer
25   with the government regarding any additional discovery requests deemed appropriate in light of
26   the investigation, and will afford the parties time needed to advance plea negotiations.
27   ///
28   ///
 1            The parties agree that the ends of justice are served by resetting the status conference date
 2   outweigh the best interest of the public and the defendant in a speedy trial. Therefore the parties
 3   agree that time is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), (B)(iv) (Local Code T4).
 4
 5
 6                                                           Respectfully submitted,
 7                                                           MCGREGOR SCOTT
                                                             United States Attorney
 8
 9   DATED: March 18, 2020                                    /s/ James Conolly
                                                             JAMES CONOLLY
10                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
11
12                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
13
14   DATED: March 18, 2020                                   /s/ Megan T. Hopkins
                                                             MEGAN T. HOPKINS
15
                                                             Assistant Federal Defender
16                                                           Attorneys for Defendant
                                                             JIM TRAVIS
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                    -2-
      to Continue Status Conference
 1                                                ORDER
 2   IT IS SO ORDERED that the status conference currently scheduled for April 2, 2020 at 9:30
 3   a.m. is hereby continued to July 23, 2020 at 9:30 a.m. The time period between April 2, 2020
 4   and July 23, 2020 is excluded under the Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A)
 5   and (B)(i) and (iv), as the ends of justice served by granting the continuance outweigh the best
 6   interest of the public and the defendant in a speedy trial.
 7
 8   DATED: March 18, 2020
 9
                                                                   Troy L. Nunley
10                                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      TRAVIS: Stipulation and Order                   -3-
      to Continue Status Conference
